Title: From Benjamin Franklin to William Strahan, 10 June 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Straney
Woodbridge New Jersey June 10. 1763.
I am here in my Way to New England, where I expect to be till towards the End of Summer. I have writ to you lately and have nothing to add. ’Tis against my Conscience to put you to the Charge of a Shilling for a Letter that has nothing in it to any Purpose, but as I have wrote to some of your Acquaintance by this Opportunity, I was afraid you would not forgive me if I did not write also to you. This is what People get by not being always as good-natured as they should be. I am glad however that you have this Fault; for a Man without Faults is a hateful Creature, he puts all his Friends out of Countenance: but I love you exceedingly.
I am glad to hear that Friend was dismiss’d and got safe with his Ship to England; for I think I wrote you a long Letter by him, and fear’d it was lost; tho’ I have forgot what was in it, and perhaps it was not very material, but now you have it. Tell me whether George is to be a Church or Presbyterian Parson? into know you are a Presbyterian yourself, but then I think you have more Sense than to stick him into a Priesthood that admits of no Promotion. If he was a dull Lad it might not be amiss, but George has Parts, and ought to aim at a Mitre. God bless you and Farewell. If I write much more, I must use a Cover, which will double the Postage. So I prudently cut short (thank me for it) with, Dear Straney, Your affectionate Friend and humble Servant
B Franklin
 Addressed: To / Mr William Strahan / Printer / Newstreet Square / Shoe Lane / London
